DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 12/6/2021 have been entered. Any objection\rejections from the previous office action filed not addressed below has been withdrawn.
Election/Restrictions

The election of species of the following compound:

    PNG
    media_image1.png
    92
    226
    media_image1.png
    Greyscale

 elected in the previous action was found to be free of the prior art. 
	As a result the search has been extended to the following compound in which all R groups are H and A7 and A11 are nitrogen: 

    PNG
    media_image2.png
    304
    687
    media_image2.png
    Greyscale
. 
If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected 
Claims 15,20,47-52 and 54 (note structure above does not contain radioactive isotopes as required in claims 47-48) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,6,8-12 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SOLEKHOVA et al. Russ. J. Org. Chem. 38 (2002) 8, 1192-1194, abstract provided by examiner. This new rejection was necessitated by amendment.
Solekhova discloses the elected compound:

    PNG
    media_image3.png
    118
    261
    media_image3.png
    Greyscale

,isolated in 80% yield. See formula VII in abstract.
Claim(s) 1-2,6,8-12 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rombouts et al. “Discovery of N‑(Pyridin-4-yl)-1,5-naphthyridin-2-amines as Potential Tau Pathology PET Tracers for Alzheimer’s Disease “ J. Med. Chem. 2017, 60, 1272−1291. This new rejection was necessitated by amendment.
‑(Pyridin-4-yl)-1,5-naphthyridin-2-amines including the elected compound claimed:

    PNG
    media_image2.png
    304
    687
    media_image2.png
    Greyscale
. See entire disclosure, especially table 2. While this reference discloses the claimed compound it is noted in the interest of compact prosecution that numerous examples from this reference are within the scope of the claims. See tables 1 and 2.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618